In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
THERESA PARRISH and TRACY *
MORENO, as co-independent       *                    No. 14-324V
administrators of THE ESTATE OF *                    Special Master Christian J. Moran
NORMA P. PARRISH AKA            *
ARMANDINA PARRISH,              *
                                *                    Filed: March 19, 2015
                   Petitioners, *
v.                              *
                                *                    Stipulation; influenza (“flu”) vaccine;
SECRETARY OF HEALTH             *                    acute disseminated encephalomyelitis
AND HUMAN SERVICES,             *                    (“ADEM”); death.
                                *
                   Respondent.  *
*********************

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioners;
Jennifer Reynaud, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On March 16, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Jeanette Parrish, as the daughter of Norma P.
Parrish, aka Armandina Parrish (“Mrs. Parrish”), on April 21, 2014.2 The petition
seeks compensation for injuries and death allegedly related to Mrs. Parrish’s
receipt of an influenza (“flu”) vaccine, which is contained in the Vaccine Injury

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.

       2
        On December 10, 2014, the Court substituted Theresa Parrish and Tracy Moreno, Co-
Independent Administrators of Mrs. Parrish’s estate, as petitioners.
Table (the “Table”), 42 C.F.R. §100.3(a), and which Mrs. Parrish received on
September 14, 2012, caused Mrs. Parrish to suffer acute disseminated
encephalomyelitis (“ADEM”). Mrs. Parrish passed away on December 21, 2012.
Petitioners further alleges that Mrs. Parrish’s death was the sequela of her alleged
vaccine-related injury. Petitioners represent that there has been no prior award or
settlement of a civil action for damages on behalf of Mrs. Parrish as a result of her
alleged condition or her death.

    Respondent denies that the flu vaccine caused Mrs. Parrish’s alleged
ADEM, any other injury, or her death.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $325,000.00 in the form of a check payable to petitioners,
        as Co-Independent Administrators of the Estate of Norma P. Parrish,
        a.k.a. Armandina Parrish. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-324V according to this decision
and the attached stipulation.3

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master



        3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:14-vv-00324-UNJ Document 23 Filed 03/16/15 Page 1 of 6
Case 1:14-vv-00324-UNJ Document 23 Filed 03/16/15 Page 2 of 6
Case 1:14-vv-00324-UNJ Document 23 Filed 03/16/15 Page 3 of 6
Case 1:14-vv-00324-UNJ Document 23 Filed 03/16/15 Page 4 of 6
Case 1:14-vv-00324-UNJ Document 23 Filed 03/16/15 Page 5 of 6
Case 1:14-vv-00324-UNJ Document 23 Filed 03/16/15 Page 6 of 6